          Case 3:20-cv-08874-VC Document 32 Filed 04/16/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ERNST VALERY,                                     Case No. 20-cv-08874-VC
                 Plaintiff,
                                                    ORDER DIRECTING REFILING OF
          v.                                        DECLARATIONS AND EXHIBITS
  WELLS FARGO & COMPANY, et al.,                    Re: Dkt. Nos. 20, 18, 13
                 Defendants.


       Wells Fargo is directed to refile the declarations and exhibits to its motion to transfer as

well as its opposition to Valery’s motion to disqualify (Dkt. Nos. 13, 18, and 20). Declarations—

and each associated exhibit—must be filed as individual PDFs. Counsel for Wells Fargo should

review Judge Chhabria’s Civil Standing Order, which explains, “When filing motions on ECF,

each motion, supporting declaration, and attachment to a declaration should be filed as a separate

PDF. That is, a declaration must be filed separately from the motion, and each exhibit to a

declaration shall be filed separately from the declaration and from the other exhibits.” Standing

Order for Civil Cases Before Judge Vince Chhabria ¶ 24.

       When refiling, the ECF file name of each document should include the name of the

document and a brief description of the document. For example, the Customer Access

Agreement (attached as Exhibit A to Fuller’s Declaration at Docket No. 18) would be “Fuller

Decl Exh A – Customer Access Agreement.”
          Case 3:20-cv-08874-VC Document 32 Filed 04/16/21 Page 2 of 2




       The declarations and exhibits must be properly filed by Monday, April 19, 2021, at 5:00

pm.

       IT IS SO ORDERED.

Dated: April 16, 2021

                                           ______________________________________

                                           VINCE CHHABRIA
                                           United States District Judge




                                               2
